DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 29 June 2022, with respect to the rejections have been fully considered and are persuasive.  The rejections of claims 1-13 and 17-21 under 35 USC 112, 102, and 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-13 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Examiner notes that US 9549625 to Wilkinson, US 6233764 to Orr, and US 20180303256 A1 to Sturgeon are particularly accurate.  Regarding independent claims 1 and 10, the primary reference Wilkinson teaches a bedlinen connection system for a mattress comprising a fitted sheet and flat sheet and in combination with Orr teaches a configuration with two or more straps.  The combination of Wilkinson and Orr does not explicitly teach “fitted sheet center section configured having two or more straps, each of said two or more straps having one end portion affixed to said foot end panel and an other end portion extends vertically above a perimeter edge of said fitted sheet corresponding to the upper edge of the mattress […] said flat sheet center section configured having two or more flat sheet grommets positioned above a flat sheet bend of said flat sheet corresponding to the upper edge of the matttress, each of said two or more flat sheet grommets to receive said other end of one of said two or more straps to connect said flat sheet to said fitted sheet”.  In other words, Applicant’s claimed invention is directed towards a sheet with straps that connect through grommets, which are positioned above a bend corresponding to the upper edge of the mattress.  Although Wilkinson teaches layers fitted sheets and flat sheets, the grommets do not correspond to Applicant’s claimed position because Wilkinson sheets (Fig. 1 elements 190/192) do not extend vertically above the bend corresponding to the upper edge of the mattress.  Similarly, Orr does not teach this claimed limitation because the grommets are positioned on the side of the mattress (Fig. 4), not the bend corresponding to the upper edge of the mattress.  Sturgeon also does not teach the claimed invention because there is only one sheet that does not contain the claimed grommets (Fig. 3).  There is no teaching or suggestion in the prior art to arrive at Applicant’s claimed structure.  The dependent claims are rejected for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673